Case 5:20-cv-02235-AB Document 2-3 Filed 06/29/20 Page 1 of 10

Notice of Suit

1. Title of legal proceeding; full name of court; case or docket number.

Civil action; United States District Court for the Eastern District of Pennsylvania; No. 2:20-
cv-02235

2. Name of foreign state (or political subdivision) concerned:

People’s Republic of China

3. Identity of the other Parties:

Timothy Greco, MD, Jay Constantine, David Gibbons, Augustus J. Mandracchia, Sr., Ron
Battaglia, Patrick Battaglia, David Melle, William J Donovan, Mary Lou Donovan, Patricia
Carcarey, Steve Carcarey, Joseph Greco, Philip Brunozzi, Joseph Koye, William L. Krzemien, Jr.,
Deborah Spinosa, Blake Christoph, Thomas Pappas, Frank Caikowski, John Caikowski, Robert
Gray, Don Zajick, Rachael Zajick, Stuart Spinks, Whitney Spinks and Steve Spinks, collectively
Plaintiffs; Chinese Communist Party, other Defendant

Judicial Documents

4, Nature of documents served (e.g., Summons and Complaint; Default Judgment):
Summons and Complaint

5. Nature and purpose of the proceedings; why the foreign state (or political subdivision) has
been named; relief requested:

This is a civil action for money damages for personal injuries and other losses. The principal
allegations and bases of liability are that the Defendants failed and delayed to disclose their
clear knowledge regarding the true nature of the coronavirus epidemic in China and likely
widespread transmission of the virus and COVID-19 to the rest of the world, which was
negligent; that Defendants made misstatements to its citizens and to the world regarding the
true nature of the coronavirus epidemic in China and the human to human transmission of the
virus and COVID-19, which constituted intentional misrepresentations; and that Defendants’
conduct constituted reckless indifference to the rights of Plaintiffs and was outrageous,
wanton, willful and malicious, which warrants imposition of punitive damages.

The People’s Republic of China has been named as a party defendant in this proceeding
because it committed and is liable for the conduct and/or omissions referenced above. The
Case 5:20-cv-02235-AB Document 2-3 Filed 06/29/20 Page 2 of 10

nature and amount of relief sought is money damages in the amount of greater than $150,000
for each of the Plaintiffs.

6. Date of default judgment (if any):

7. Aresponse to a “Summons” and “Complaint” is required to be submitted to the court, not
later than 60 days after these documents are received. The response may present
jurisdictional defenses (including defenses relating to state immunity).

8. The failure to submit a timely response with the court can result in a Default Judgment
and a request for execution to satisfy the judgment. If a default judgment has been entered,
a procedure may be available to vacate or open that judgment.

9. Questions relating to state immunities and to the jurisdiction of United States courts over
foreign states are governed by the Foreign Sovereign Immunities Act of 1976, which appears
in sections 1330, 1391(f), 1441(d), and 1602 through 1611, of Title 28, United States Code
(Pub.L. 94-583; 90 Stat. 2891).

(Authority: Sec. 1608(a), Foreign Sovereign Immunities Act of 1976, Pub.L. 94-583 (28 U.S.C.
1608(a)); sec. 4, 63 Stat. 111, as amended (22 U.S.C. 2658))
Case BREET aw Bs CB EL BGT G8 Filed 06 ee lags $ of 10

Public Law 94-583

94th Congress
An Act

To define the jurisdiction of United States courts In suits against, foreign states, _Oct. 24, 1976 _
the circumstances in which foreign states are immune from sult and in which {H.R. 11315]
execution may nat be levied on thelr property, and for other purposes.

Be tt enacted by the Senate and House of Representatives of the
United States of America in Congress assembled, That this Act may Foreign
be cited as the “Foreign Sovereign Immunities Act of 1976”. Sovereign
Seo. 2. (a) That chapter 85 of title 28, United States Code, is aes Act
amended by inserting immediately before section 1381 the followmg 95 jac) note

new section:

“8 1330. Actions against foreign states 28 USC 1330.
“(a) The district courts shall have original jurisdiction without Jurisdiction.

regard to amount in controversy of any nonjury civil action against a

foreign state as defined in section 1603 (a) of this title as to any claim Post, p. 2892.

for relief in personam with respect to which the foreign state is not

entitled to immunity either under sections 1605-1607 of this title or

under any applicable international agreement.
“(b) Personal jurisdiction over a foreign state shall exist as to every

claim for relief over which the district courts have jurisdiction under

subsection (a) where service has been made under section 1608 of this

title. Post, p. 2894.
“(c) For purposes of subsection (b), an appearance by a forei

state does not confer personal jurisdiction with respect to any claim

for relief not arising out of any transaction or occurrence enumerated

in sections 1605-1607 of this title.”.
(b) By inserting in the chapter analysis of that chapter before—

“1831. Federal question ; amount in controversy ; costs.”

the following new item:

“1330, Action against foretyn atates,”.

Sec. 3. That section 1332 of title 28, United States Code, is amended
by striking subsections (a) (2) and (3) and substituting in their place
the following:

“(2) citizens of a State and citizens or subjects of a foreign
state;

“(3) citizens of different States and in which citizens or sub-
jects of a foreign state are additional parties; and

“(4) a foreign state, defined in section 1603(a) of this title, as
plaintiff and citizens of a State or of different States.”.

Sec. 4. (a) That title 28, United States Code, is amended by insert-
ing after chapter 95 the following new chapter:

“Chapter 97.—JURISDICTIONAL IMMUNITIES OF FOREIGN
se STATES

“1602, Findings and declaration of purpose.

“1003. Definitions,

“1604, Immunity of a foreign state from jurisdiction,

“1605. General exceptions to the jurisdictional Immunity of a foreign state.
“1606. Extent of Hability.

AUTHENTICATED
US GOVERNMENT
IN FORMATION
GPO
Case 5:20-cv-02235-AB Document 2-3 Filed 06/29/20 Page 4 of 10
90 STAT. 2892 PUBLIC LAW 94-583—OCT. 21, 1976

“1607. Counterclaims.
1008. Servies; time to answer default.
“1600. Iminupity Crone attachment and execution of property of a foreign state.
W610. Exceptions ta the lamuanifty fram attachment or execution.
“1611. Certain types of property ipnniune from exeeution,
28 USC 1602. “$1602. Findings and declaration of purpese
“The Congress finds that the determination by United States courts
of the claims of foreign states to immunity from the jurisdiction of
such courts would serve the interests of justice and would protect the
rights of hoth foreign states and litigants in United States courts.
Under international law, states are not immune from the jurisdiction
of foreign courts insofar as their commercial activities are concerned,
and their commercial property may be levied upon for the satisfaction
of judgments rendered ngainst them in connection with their commer-
cial activities. Claims of foreign states to immunity should henceforth
he decided by courts of the Onited States and of the States in con-
formity with the principles set forth in this chapter.
28 USC 1605. “8 1603. Deftnitions
“For purposes of this chapter—

“(a) A ‘foreign state’, except as used in section 1608 of this title,
includes a political subdivision of a foreign state or an agency or
instrnmen(ality of a foreign state as defined in subsection (b).

“(b) An ‘agency or instrumentality of a foreign state’ means
any entity -

“(1) which is a separate legal person, corporate or other-
wise, and

*(2) which is an organ of a forcign state or political
subdivision thereof, or a majority of whose shares or other
ownership interest is owned by o foreign state or political
subdivision thereof, and

“(3) which is neither a citizen of a State of the United
States aa defined in section 1332 (c) and (d)} of this title, nar
created under the laws of any third country.

*(¢) The *CUnited States’ includes all territory and waters, con-
tinental or insular, subject to the jurisdiction of the United States.

*(d) A ‘commercial activity’ means either a regular conrse of
commercial conduct or a particular commercial transaction or act.
The commercial character of an activity shall be determined by
reference to the nature of the course of conduct or particular
transaction or act, rather than by reference to its purpose,

“(e) A Scammmercial activity carried on in the United States by
a foreign state’ means commereial activity carried on by such state
aud having substantial contact with the United States,

28 USC 1604. “§ 1604. Immunity of a foreign state from jurisdiction

“Subject to existing international agreements to which the United
States is a party at the time of enactment of this Act a foreign state
shall be inuuuie from the jurisdiction of the courts of the United
States and of the States except as provided in sections 1605 to L607 of
this chapter.
28 USC 1605. “§ 1605. General exceptions to the jurisdictional immunity of a
foreign state

“(a) A foreiyn state shall not be immune from the jurisdiction of
courts of the Cnited States or of the States in any case—

“(1) in which the foreign state has waived its immunity either

explicitly ov by tmplication, notwithstanding any withdrawal of
Case SQA tH- GAAP Sats DacyMEntee Filed 06/29/@SrAtagesS of 10

the waiver which the foreign state may purport to effect except
in accordance with the terms of the waiver;

“(2) in Which the action is based upon a commercial activity
carried on in the United States by the foreign state; or upon an
at performed in the United States in connection with a commer-
cial activity of the foreign state elsewhere; or upon an act outside
the territory of the United States in connection with a commercial
activity of the foreign state elsewhere and that act causes a direct
effect in the United States ; oe. .

“(3) in which rights in property taken in violation of inter-
national law are in issue aa that property or any property
exchanged for such property is present in the United States in
connection with a commercial activity carried on in the United
States by the foreign state; or that property or any property
exchanged for such property is owned or operated by an agency or
instrumentality of the foreign state and that agency or instru-
mentality is engaged in a commercial activity in the United States;

“(4) in which rights in property in the United States acquired
by succession or gift or rights in immovable property situated in
the United States are in issue; or

“(5) not otherwise encompassed in paragraph (2) above, in
which money damages are sought against a foreign state for
personal injury or death, or damage to or loss of property,
oceurring in the United States and caused by the tortious act or
omission of that foreign state or of any official or employee of that
foreign state while acting within the scope of his office or employ-
ment; except this paragraph shal] not apply to—

“(A) any ataian based upon the exercise or performance or
the failure to exercise or perform a discretionary function
regardless of whether the discretion be abused, or

“(B) any claim arising out of malicious prosecution, abuse
of process, libel, slander, misrepresentation, deceit, or inter-
ference with contract rights,

“(b) A foreign state shall not be immune from the jurisdiction of Suit in admiralty.
the courts of the United States in any case in which a suit in admiralty
is brought to enforce a maritime lien against a vessel or cargo of the
foreign state, which maritime lien is based upon a commercial activity
of the foreign state: Provided, That— Notice.

“(1) notice of the suit is given by delivery of a copy of the
summons and of the complaint to the person, or his agent, having
possession of the vessel or cargo against which the maritime lien
is asserted; but such notice shall not be deemed to have been
delivered, nor may it thereafter be delivered, if the vesse] or cargo
is arrested pursuant to process obtained on behalf of the party
bringing the suit—unless the party was unaware that the vessel or
cargo of a foreign state was involved, in which event the service
of process of arrest shall be deemed to constitute valid delivery of
such notice; and .

“(2) notice to the foreign state of the commencement of suit
as provided in section 1608 of this title is initiated within ten days
either of the delivery of notice as provided in subsection (b) (1)
of this section or, in the case of a party who was unaware that the
vessel or cargo of a foreign state was involved, of the date such
party determined the existence of the foreign state’s interest,

Whenever notice is delivered under subsection (b) (1) of this section,
tho maritime lien shall thereafter be deemed to be an in personam
Case 5:20-cv-02235-AB Document 2-3 Filed 06/29/20 Page 6 of 10
90 STAT. 2894 PUBLIC LAW 94-583—OCT. 21, 1976

claim against the foreign state which at that time owns the vessel or
cargo involved: Provided, That a court may not award judgment
against the foreign state in an amount greater than the value of the
vessel or cargo upon which the maritime lien arose, such value to be
determined as of the time notice is served under subsection (b) (1) of
this section.

28 USC 1606. “8 1606. Extent of liability

“As to any claim for relief with respect to which a foreign state is
not entitled to immunity under section 1605 or 1607 of this chapter,
the foreign state shall be liable in the same manner and to the same
extent as a private individual under like circumstances; but a foneig®
state except for an agency or instrumentality thereof shall not
liable for an damages; if, however, in any case wherein death
was caused, the law of the place where the action or omission occurred
provides, or has been construed to provide, for damages only punitive
in nature, the foreign state shall be liable for actual or compensatory
damages measured by the peciiniaty injuries resulting from such deat
which were mcureed, by the persons for whose benefit the action was
brought.

28 USC 1607. “§ 1607. Counterclaims

“In any action brought by a foreign state, or in which a foreign state
intervenes, in a court of the United States or of a State, the foreign
state shall not be accorded immunity with respect to any
counterelaim—-

“(a) for which a foreign state would not be entitled to
immunity under section 1605 of this chapter had such claim been
begugne in a separate action against the foreign state; or

“(b) arising out of the transaction or occurrence that is the
subject matter of the claim of the foreign state; or

“(c) to the extent that the counterclaim does not seek relief
exceeding in amount or differing in kind from that sought by the
foreign state,

268 USC 1608. “8 1608, Service; time to answer; default

f* Service in the courts of the United States and of the States
shall be made upon a foreign state or political subdivision of a for-
elgn state:
CL) by delivery of a copy of the summons and complaint in
accordance with any special arrangement for service between the
plaintiff and the foreign state or political subdivision; or
“(2) if no special arrangement exists, by delivery of a copy
of the stmmons and complaint in aceordance with an épplicanle
international convention on service of judicial documents; or
“(3) if service cannot be made under paragraphs (1) or (2),
by sending a copy of the summong and complaint and a notice of
suit, together with a translation of each into the official language
of the foreign state, by any form of mail requiring a signed
receipt. to be addressed and dispatched by the elerk of the court
to the head of the ministry of foreign affairs of the foreign state
concerned, or
“(4) if service cannot be made within 80 days under para-
graph (3), by sending two copies of the summons and complaint
and a notice of suit, together with a translation of each into the
official language of the orstga state, by any form of mail requir-
ing a signed receipt, to be addressed and dispatched by the clerk
of the court to the Secretary of State in Washington, District of
:20-Cv- -AB_ Document 2-3 Filed 06/29/2 of 10
Case SIC LAW Bd tes coer BE ee 46 or ke S80

Columbia, to the attention of the Director of Special Consular
Services—and the Secretary shall transmit one copy of the papers
through diplomatic channels to the foreign state and shall send
to the clerk of the court a certified copy of the diplomatic note
indicating when the papers were transmitted.
As used in this subsection, a ‘notice of suit? shall mean a notice “Notice of suit.”
addressed to a foreign state and in a form prescribed by the Secretary
of State by regulation.

“(b) Service in the courts of the United States and of the States
shall be made upon an agency or instrumentality of a foreign state:

“(1) by delivery of a copy of the summons and complaint in
accordance with any special ivrarieamnene for service between the
plaintiff and the agency or instrumentality;or

*(2) if no special arrangement exists, by delivery of a copy
of the summons and complaint either to an officer, a managing or
general agent, or to any other agent authorized by appointment
or by law to receive service of process in the United States; or
in accordance with an spplisatle international convention on
service of judicial documents; or

“(8) if service cannot be made under paragraphs Qt) or (2),
and if reasonably calculated to give actual notice, by delivery of
a copy of the summons and complaint, together with a translation
of each into the official language of the foreign state—

“(A) as directed by an authority of the foreign state or
political subdivision in response to a letter rogatory or
request or

“(B) by any form of mail requiring a signed receipt, to
be addressed and dispatched by the clerk of the court to the
agency or instrumentality to be served, or

*(C) as directed by order of the court consistent with the
law of the place where service is to be made.

“(e) Service shall be deemed to have been made—

“(1) in the case of service under subsection (a) (4), as of the
date of transmittal indicated in the certified copy of the diplo-
matic note; and

“(2) in any other case under this section, as of the date of
receipt indicated in the certification, signed and returned postal
receipt, or other proof of service applicable to the method of
service employed.

“(d) In any action brought in a court of the United States or of
a State, a foreign state, a political subdivision thereof, or an agency
or instrumentality of a foreign state shall serve an answer or other
responsive pleading to the complaint within sixty days after service
has been made under this section.

“(e) No judgment by default shall be entered by a court of the
United States or of a State against a foreign state, a political sub-
division thereof, or an agency or instrumentality of a oreign state,
unless'‘the claimant establishes his claim or right to relief by evidence
satisfactory to the court. A copy of any such default judgment shall
be sent to the foreign state or political subdivision in the manner
prescribed for service in this section,

“$1609. Immunity from attachment and execution of property of 28 USC 1609.
a foreign state

“Subject to existing international agreements to which the United
States is a party at the time of enactment of this Act the property
Case 5:20-cv-02235-AB Document 2-3 Filed 06/29/20 Page 8 of 10
90 STAT. 2896 PUBLIC LAW 94-583—OCT. 21, 1976

in the United States of a foreign state shall be immune from attach-
ment arrest. and execution except as provided in sections 1610 and
1611 of this chapter.

28 USC 1610, “§ 1610. Exceptions to the immunity from attachment or execution
_ “(a) The property in the United States of a foreign state, as defined
in section 1603(a) of this chapter, used for a commercial activity in
the United States, shall not immune from attachment in aid of
execution, or from execution, upon a judgment entered by a court
Hi ar United States or of a State after the effective date of this

et, if—

“(1) the foreign state has waived its immunity from attach-
ment in aid of execution or from execution either explicitly or
by implication, notwithstanding any withdrawal of the waiver
the foreign state may purport to effect except in accordance with
the terms of the waiver, or

“(2) the property is or was used for the commercial activity
upon which the claim is based, or

“(3) the execntion relates to a judgment, establishing rights in
property which has been taken in violation of international law
or which has been exchanged for property taken in violation of
international law, or

“(4) the execution relates te a judgment establishing rights in
property—

“(A) which is acquired by succession or gift, or

“(13) which is immovable and situated in the United
States: Provided, That such property is not used for pur-
poses of maintaining a diplomatic or consular mission or
the residence of the Chief of such mission, or

“(5) the property consists of any contractual obligation or
any proceeds from such a contractual obligation to indemnify
or hold harmless the foreign state or its employees under a policy
of automobile or other liability or casualty insurance covering
the claim which merged into the judgment.

“(b) In addition to subsection (a), any property in the United
States of an agency or instrumentality of a foreign state engaged in
commercial activity in the United States shall not be immune from
attachment in aid of execution, or from execution, upon a judgment
entered by a court of the United States or of a State after the effective
date of this Act, 1£—

*(1) the agency or instrumentality has waived its immunity
from attachment in aid of execution or from execution either
explicitly or implicitly, notwithstanding any withdrawal of the
waiver the agency or instrumentality may purport to effect except
in accordance with the terms of the waiver, or

“(2) the judgment relates to a claim for which the agency or
instrumentality is not. immune by virtue of section 1605(a) (2),
(3), or (5), or 1605(b) of this chapter, regardless of whether
the property is or was used for the activity upon which the claim
is based.

“(c) No attachment or execution referred to in subsections (a)
and (b) of this section shall be permitted until the court has ordered
such attachment and execution after having determined that a rea-
sonable period of time has elapsed following the entry of judgment
and the giving of any notice required under section 1608(e) of this
chapter.
Case SWAOBCIEQ2a8S4ABB3Docimanigré Filed 06/290sTREAgE® of 10

“(d) The property of a foreign state, as defined in section 1603 (a)
vf this chapter, used for a commercial activity in the United States,
shall not be immune from attachment prior to the entry of judgment
in any action brought in a court of the United States or of a State,
or prior to the elapse of the period of time provided in subsection (c)
of this section, if— i .

“(1) the foreign state has explicitly waived its immunity from
attachment prior to judgment, notwithstanding any withdrawal
of the waiver the foreign state may purport to effect except in
accordance with the terms of the waiver, and .

(2) the purpose of the attachment is to secure satisfaction of
a judgment that has been or may ultimately be entered against
the foreign state, and not to obtain jurisdiction.

“$1611. Certain types of property immune from execution 28 USC 1611.

*(a) Notwithstanding the provisions of section 1610 of this chapter,
the property of those organizations designated by the President as
being entitled to enjoy the privileges, exemptions, and immunities pro-
vided by the International Organizations Immunities Act shall not 22 USC 288 note.
be subject to attachment or any other judicial process impeding the
disbursement of funds to, or on the order of, a foreign state ag the
result of an action brought in the courts of the United States or of
the States,

“(b) Notwithstanding the provisions of section 1610 of this chap-
ter, the property of a foreign state shall be immune from attachment
and from execution, if—

“(1)_ the property is that of a foreign central bank or monetary
authority held for its own account, unless such bank or authority,
or its parent foreign government, has explicitly waived its
immunity from attachment in aid of execution, or from execution,
notwithstanding any withdrawal of the waiver which the bank,
authority or government may purport to effect except in accord-
ance with the terms of the waiver; or

“(2) the property is, or is intended to be, used in connection
with a military activity and

“(A) isofa military character, or
“(B) is under the control of a military authority or
defense agency.”

(b) That the analysis of “Parr 1V.—Juntsoicrion axp Vesve” of title
28, United States Code, is amended by inserting after—

“95. Customs Court.”,
the following new item:
“$7, Inrisdictional Immunities of Forelgn States,”.

Sec, 5. That section 1391 of title 28, United States Code, is amended Venue
by adding at the end thereof the following new subsection:
“(f) A civil action against a foreign state ag defined in section
1603 (a) of this title may be brought—
“(1) in any judicial district in which a substantial part of the
events or omissions giving risé to the claim occurred, or @ sub-
eee part of property that is the subject of the action is
situated ;
“(2) in any judicial district in which the vessel or cargo of a

ane state is situated, if the claim is asserted under section
1605 (b) of this title;
Case 5:20-cv-02235-AB Document 2-

90 STAT. 2898

Actions
removable.

28 USC 1446.

28 USC 1602
note,

Effective date.
28 USC 1602
note.

3
PUBLIC LAW 94-583—OCT. 21, 197

“(3) in any judicial district in which the agency or instru-
mentality is licensed to do business or is doing business, if the
action is brought against an agency or instrumentality of a foreign
state as defined in section 1603(b) of this title; or

*(4) in the United States District Court for the District of
Columbia if the action is brought against a foreign state or politi-
cal subdivision thereof,”,

Sec. 6. That section 1441 of title 28, United States Code, is amended
by adding at the end thereof the following new subsection :

“(d) Any civil action brought in a State court against a tore ga
state as defined in section 1603(a) of this title may be removed by
the foreign state to the district court of the United States for the dis-
trict and division embracing the place where such action is pending.
Upon removal the action shall be tried by the court without jury.
Where removal is based upon this subsection, the time limitations of
section 1446(b) of this chapter may be enlarged at any time for cause
shown.”,

Sec. 7. If any provision of this Act or the application thereof to any
foreign state is held invalid, the invalidity does not affect other pro-
visions or applications of the Act which can be given effect without
the invalid provision or application, and to this end the provisions of
this Act are severable,

Src. 8. This Act shall take effect ninety days after the date of its
enactment.

Approved October 21, 1976.

 

LEGISLATIVE HISTORY:

HOUSE REPORT No. 94-1487 (Comm. on the Judiciary).
SENATE REPORT No. 94-1310 accompanying S. 3554 (Comm. on the Judiciary).
CONGRESSIONAL RECORD, Vol. 122 (1976):
Sept. 29, considered and passed House.
Oct. 1, considered and passed Senate.
WEEKLY COMPILATION OF PRESIDENTIAL DOCUMENTS, Vol. 12, No. 43:
Oct. 22, Presidential statement.

Filed 96/29/20 Page 10 of 10
